United States Securities and Exchange Commission WASHINGTON, D.C.20549 FORM 10-K (Mark One) þAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended November 30, 2013 or ¨Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 000-5109 Micropac Industries, Inc. (Exact name of registrant as specified in charter) Delaware 75-1225149 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 905 E. Walnut Street, Garland, TX 972/272-3571 (Address of principal executive offices) (Zip Code) (Telephone No.) Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None N/A Securities Registered Pursuant to Section 12(g) of the Act: Common stock, par value $0.10 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨ Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨ Noþ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as ofJune 1, 2013, representing the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $3,331,000, The number of shares of the registrant’s common stock, $0.10 par value, outstanding as of February 13,2014 was 2,578,315. DOCUMENTS INCORPORATED BY REFERENCE The definitive proxy statement to be filed with the Securities and Exchange Commission relating to the registrant’s Annual Meeting of Shareholders, to be held March 13, 2014, is incorporated by reference in Part III to the extent described therein. Table of Contents Page Part I Item 1. Business 3 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Mine Safety Disclosure 8 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 12 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements With Accountants on Accounting and FinancialDisclosure 21 Item 9A. Controls and Procedures 21 Item 9B. Other Information 22 Part III Item 10. Directors, Executive Officers and Corporate Governance 22 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item 13. Certain Relationships and Related Transactions, and Director Independence 26 Item 14. Principal Accounting Fees and Services 26 Part IV Item 15. Exhibits, Financial Statement Schedules 26 Signatures 27 2 PART I Item 1. Business INTRODUCTION Micropac Industries, Inc. (the “Company”), a Delaware corporation, manufactures and distributes various types of hybrid microelectronic circuits, solid state relays, power controllers, and optoelectronic components and assemblies.The Company’s products are used as components in a broad range of military, space and industrial systems, including aircraft instrumentation and navigation systems, power supplies, electronic controls, computers, medical devices, and high-temperature (200o C) products. The Company’s facilities are certified and qualified by Defense Logistics Agency (DLA) to MIL-PRF-38534 (class K-space level), MIL-PRF-19500 JANS (space level), and MIL-PRF-28750 (class K-space level) and is certified to ISO 9001-2002. Micropac is a National Aeronautics and Space Administration (NASA) core supplier, and is registered to AS9100-Aerospace Industry standard for supplier certification. The Company has UL approval on the new industrial power controllers. The Company’s core technology is the packaging and interconnecting of multi-chip microelectronics modules. Other technologies include light emitting and light sensitive materials and products, including light emitting diodes and silicon phototransistors used in the Company’s optoelectronic components and assemblies. The business of the Company was started in 1963 as a sole proprietorship.On March 3, 1969, the Company was incorporated under the name of “Micropac Industries, Inc.” in the state of Delaware. The stock was publicly held by 475 shareholders on November 30, 2013. PRODUCTS AND TECHNOLOGIES The Company’s products are either custom (being application-specific circuits designed and manufactured to meet the particular requirements of a single customer) or standard proprietary components.Custom-designed components accounted for approximately 41% of the Company’s sales for the fiscal year ended November 30, 2013, and were 36% for fiscal 2012. Standard components accounted for approximately 59% of the Company’s sales for the fiscal year ended November 30, 2013, and were 64% for fiscal 2012. The Company provides power management and controls, sensors and displays, and optocouplers products, components and assemblies and offers a wide range of products sold to the industrial, medical, military, aerospace and space markets. The power management and controls technologies, including custom microcircuits, solid state relays, power operational amplifiers, and regulators accounted for 34% of the Company’s business in 2013. Sensors and displays accounted for 35% of the Company’s business and the optocouplers product accounted for 31% of the Company’s business in 2013, compared to 30%, 38%, and 32% in 2012, respectively. The Company’s core technology is the packaging and interconnecting of multi-chip microelectronics modules. Other technologies include light emitting and light sensitive materials and products, including light emitting diodes and silicon phototransistors used in the Company’s optoelectronic components and assemblies. The Company’s basic products and technologies include: ●
